The petition for rehearing makes four points: First, it is urged that the court went beyond its duties as an appellate court in rejecting the finding of the trial court that the Investment Company was not the agent of the Insurance Company, and, in effect, making a finding of its own that an agency existed. Secondly, it is urged that the court erred in its conclusion that the Investment Company was the agent for the Insurance Company. Thirdly, petitioner contends that the court erred in concluding that the Insurance Company was responsible for the particular acts of the Investment Company in question, even though it be conceded that the Investment Company was the agent for the Insurance Company in the renewal negotiations.
With reference to the question of agency, there was no substantial conflict in the evidence. In brief the evidence established:
(1) That the Investment Company and the Insurance Company had entered into an agreement in which it was expressly provided that there should be no agency relationship between them.
(2) That in the applications for a loan which Harding signed, it was expressly provided that the Investment Company should be his agent for the purpose of procuring it, and *Page 76 
(3) A certain course of dealing set out in the opinion concerning which there is no substantial conflict in the evidence.
From these facts the trial court concluded as a matter of law that the Investment Company was not in this instance an agent for the Insurance Company. In reaching a different conclusion on the basis of these facts this court has not trespassed on the prerogatives of the trial court. The question of agency, where there is no substantial conflict in the evidence, is one of law. (2 C. J. 961.) That the trial court considered the question here to be one of law is indicated by reference to the conclusions of law in which No. 1 is as follows:
"That with respect to the transactions in the Findings of Fact set forth, the Investment Co. was not the agent of the Insurance Co."
Assuredly if the question is one of law, this court is not bound by a conclusion of the trial court.
The second point raises the question of whether this court correctly determined, on the basis of the fact set out above, that the Investment Company was the agent for the Insurance Company. In this connection petitioner relies chiefly on one paragraph from the three loan applications submitted by Harding to the Investment Company as follows:
"The Home Investment  Savings Co. of Salt Lake City, Utah, is my agent to procure the above loan; principal and interest payable at such place as the lender may direct; to receive the avails there for me; to receive and transmit for me my funds for the payment of interest or of principal on said loan as it may from any cause from time to time become due and payable."
This is by no means conclusive on the question of agency. The rule, well supported by authority, is stated in 2 C. J. 447 as follows:
"Thus the fact that the application for the loan recites that the intermediary is the agent of the borrower is not controlling if the facts and circumstances are such as to *Page 77 
create an agency in behalf of the lender as a matter of law."
The rule stated in the American Law Institute Restatement as quoted in Burlington Sav. Bank v. Prudential Ins. Co.,206 Iowa, 475, 218 S.W. 951, is as follows:
"Where a person is unquestionably the agent of one party or the other in a transaction, but there is a dispute as to which party is his principal, the question is to be decided by a reference to all the facts and circumstances of the case. A proper interpretation of the facts may indicate that he was agent of one party although the contract recites or he testifies that he was the agent of the other."
Each case must be decided on its own facts, and from a consideration of all the facts. While we have found no case precisely in point, we believe that the following cases, in addition to those cited in the opinion, support the conclusion we have reached: Youtsey v. Union Central Life Ins.Co., 191 Iowa, 1120, 183 N.W. 476; Kraus v.Dowell, 119 Wash. 90, 204 P. 795; Stephens v.Parker, 121 Wash. 134, 208 P. 6; Burlington Sav.Bank v. Prudential Ins. Co., 207 Iowa, 808, 221 N.W. 796,798, 223 N.W. 520.
Petitioner further contends that even if the Investment Company was the agent for the Insurance Company, the latter cannot be held responsible for the act of the Investment Company in taking a commission mortgage and recording it contrary to the expressed orders of Harding. It is urged that such an act was outside the Investment Company's authority even if this authority be as inclusive as Harding contends. We are unable to agree. The Insurance Company had knowledge of the fact that the Investment Company was taking commission mortgages in connection with loans as a reimbursement for its services. The loans and the commission mortgage were a part of the same transaction and so they must have appeared to Harding. If the Investment Company was authorized to reimburse itself in this way, then the acts of which Harding complains were within the scope of its authority. If the *Page 78 
Investment Company was not so authorized, then the Insurance Company is estopped to deny it. (2 C. J. 461.)
The fourth point raised by the petition for rehearing relates to the question of tender. It is urged that the tender was no real tender but merely an offer to pay. C. S., sec. 8049, provides that an offer in writing to pay a particular sum of money is, if not accepted, equivalent to the actual tender of the money.
It is further urged that the Insurance Company did not waive the conditions in the Hardings' tender (C. S., sec. 5672), first, because the Insurance Company had no opportunity to object, and secondly, because under the provisions of this section of the statute only those conditions are waived which could be obviated.
The offer of tender was mailed at Twin Falls on March 21st, reached Gleed Miller, a local representative of the Insurance Company, on March 23d, reached the Investment Company at Salt Lake on March 24th, and the Insurance Company at New York on March 26th. Conceding that the time for making objections was short, it was not so short that objections could not have been made if the Insurance Company had so wished. This contention becomes still less tenable in view of our conclusion that the Investment Company was the Insurance Company's agent.
We are unable to follow petitioner in his contention that the conditions in the tender relating to the place of payment and the release of the commission mortgage could not have been obviated by the Hardings if objections thereto had been seasonably made.
Certainly they could have agreed to make their payment at Salt Lake, instead of Twin Falls, or at any other place designated by the Insurance Company.
Likewise, had they been so inclined they could have withdrawn the condition relating to the release of the commission mortgage. It is not for us to say that they would not have done this simply because the record indicates, no objection to the tender having been made, that they were not prepared to do it.
Petition for rehearing denied. *Page 79